NUMBER 13-10-00060-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


VICTOR HUGO ESCARENO,                                                      Appellant,

                                          v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 370th District Court
                         of Hidalgo County, Texas.



                       MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Vela
                  Memorandum Opinion Per Curiam
      Appellant, Victor Hugo Escareno, attempts to appeal his conviction for intoxication

manslaughter. The trial court has certified that this Ais a plea-bargain case, and the

defendant has NO right of appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On July 14, 2010, this Court notified appellant=s counsel that the trial court=s

certification failed to show the right to appeal and ordered counsel to: (1) review the

record; (2) determine whether appellant has a right to appeal; and (3) forward to this

Court, by letter, counsel=s findings as to whether appellant has a right to appeal, or,

alternatively, advise this Court as to the existence of any amended certification.

       On August 17, 2010, counsel filed a letter brief with this Court.           Counsel=s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any and all pending motions are denied as moot.



                                                                        PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the 21st
day of October, 2010.




                                              2